Exhibit 10.11

 

AMENDMENT NO. 2

 

Dated as of February 24, 2005

 

to

 

CREDIT AND SECURITY AGREEMENT

 

Dated as of August 27, 2004

 

THIS AMENDMENT NO. 2 (this “Amendment”) dated as of February 24, 2005 is entered
into by and among BROOKE CREDIT FUNDING, LLC, a Delaware limited liability
company (the “Borrower”), BROOKE CREDIT CORPORATION, a Kansas corporation
(“BCC”), BROOKE CORPORATION, a Kansas corporation (“Brooke Corporation”),
AUTOBAHN FUNDING COMPANY LLC, a Delaware limited liability company (the
“Lender”), and DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, as agent (the
“Agent”).

 

PRELIMINARY STATEMENTS

 

A. Reference is made to the Credit and Security Agreement dated as of August 27,
2004 among the Borrower, BCC, Brooke Corporation, the Lender and the Agent (as
amended or otherwise modified prior to the date hereof, the “Credit Agreement”).
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Credit Agreement.

 

B. The parties hereto have agreed to amend the Credit Agreement on the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

SECTION 1. Amendments. Effective as of the Effective Date (as defined below),
the Credit Agreement is amended as follows:

 

1.1 The definition of “Interest Payment Date” in Section 1.01 of the Credit
Agreement is amended to add the following text at the end of clause (ii)
immediately prior to the semi-colon:

 

“or such other date as the Borrower may request and the Agent may approve in its
sole discretion not later than 11:00 a.m. (New York time) on the Business Day
immediately preceding the first day of such CP Interest Period”.

 



--------------------------------------------------------------------------------

1.2 The first sentence of Section 2.05(c) is amended to delete the text
appearing prior to the first semi-colon and to substitute therefor the
following:

 

“The Borrower (x) shall, on each Interest Payment Date for any Advance that is
not a Payment Date, request the Agent to withdraw funds on deposit in the
Collection Account in an amount equal to, and for application to the payment of,
the accrued Interest then due and payable on such Advance, the amount of any
prepayment of such Advance to be made on such date pursuant to Section 2.09 and
any Exit Fees then due and payable and (y) may, on any Business Day other than a
Payment Date, request the Agent to withdraw and transfer to the Borrower all or
any portion of the funds on deposit in the Collection Account solely for the
purpose of purchasing new Loans from the Seller pursuant to the Sale and
Servicing Agreement”.

 

SECTION 2. Conditions Precedent. This Amendment shall become effective as of
February 24, 2005 (the “Effective Date”) upon receipt by the Agent of a copy of
this Amendment duly executed by the Borrower, BCC, Brooke Corporation, the
Lender and the Agent.

 

SECTION 3. Reference to and Effect on the Credit Agreement.

 

3.1 Except as specifically provided herein, the Credit Agreement, the other
Related Documents and all other documents, instruments and agreements executed
and/or delivered in connection therewith shall remain in full force and effect
and are hereby ratified and confirmed.

 

3.2 Except as specifically provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Agent or the Lender under the Credit Agreement, the
Related Documents or any other document, instrument, or agreement executed in
connection therewith, nor constitute a waiver of any provision contained
therein.

 

SECTION 4. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES).

 

SECTION 5. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

SECTION 6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
written above.

 

BROOKE CREDIT FUNDING, LLC By  

/s/ Michael Lowry

Name

 

Michael Lowry

Title

 

President

 

BROOKE CREDIT CORPORATION By  

/s/ Michael Lowry

Name

 

Michael Lowry

Title

 

President

 

BROOKE CORPORATION By  

/s/ Anita Larson

Name

 

Anita Larson

Title

 

President

 

Signature Page to Amendment No. 2

 



--------------------------------------------------------------------------------

DZ BANK AG DEUTSCHE

ZENTRAL-GENOSSENSCHAFTSBANK, as Agent

By  

/S/ VINCENT SALERNO

Name

 

Vincent Salerno

Title

 

Vice President

By  

/S/ DOMINICK RUGGIERO

Name

 

Dominick Ruggiero

Title

 

Vice President

 

AUTOBAHN FUNDING COMPANY LLC, as Lender

By: DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, its Attorney-in-Fact

By  

/S/ VINCENT SALERNO

Name

 

Vincent Salerno

Title

 

Vice President

By  

/S/ DOMINICK RUGGIERO

Name

 

Dominick Ruggiero

Title

 

Vice President

 

Signature Page to Amendment No. 2

 